Rule 706. Determination or selection of Chief Justice and president and
administrative judges.

***

[(h) Traffic Court of Philadelphia. Subdivisions (a) through (g) of this rule are not
applicable to the Traffic Court of Philadelphia.]



Rule 1901. Prompt disposition of matters; termination of inactive cases.

***

(b) Primary responsibility for implementation of policy.—

  (1) Except as provided by paragraph (3), each court of common pleas is primarily
responsible for the implementation of the policy expressed in subdivision (a) of this
rule and is directed to make local rules of court for such purposes applicable to the
court and to the community court or magisterial district judges [of the peace] of the
judicial district.

  (2) The Philadelphia Municipal Court [and the Traffic Court of Philadelphia are
each] is directed to make rules of court for such purposes [applicable to their
respective courts].

***